Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
Claims 18-20, 27, and 36-39 are pending in the application. Claims 38 and 39 are newly added. Claims 18-20, 27, and 36-39 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The rejection of claims 18-20 and 36-37 under 35 U.S.C. 102(a)(1) as being anticipated by Safer et al. (US 2009/0082451) is withdrawn.
The rejection of claims 18-20 and 36-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Palm Publication (2006, International Journal of Cancer, Palm et al.) in view of Safer et al. (US 2009/0082451) is maintained.
The rejection of claims 18-20, 27 and 36-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Grytli Publication (2014, European Urology, Grytli et al.)
in view of Safer et al. (US 2009/0082451) is maintained.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18-20 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Palm Publication (2006, International Journal of Cancer, Palm et al.) in view of Safer et al. (US 2009/0082451).

Applicant’s invention
Applicant claims a method of treating cancer of the colon or prostate, the method comprising identifying a subject in need of colon or prostate cancer treatment and administering, to a subject in need of such treatment, a therapeutically effective amount of a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated, cell proliferation is inhibited and cancer of the colon or prostate is treated, wherein the cell membrane electrical potential-regulating agent comprises a compound selected from the group consisting of: Aminodarone, Tetraethyl ammonium, CdCl2, Minoxidil, Propranolol, Tolbutamide, Fluroseminde, Dofetilide and Amlodipine.  

Determination of the scope of the content of the prior art
 (MPEP 2141.01)

Palm et al. teach for the investigation of proliferation, aliquots of PC-3-luc cells were cultured. Norepinephrine, propranolol or a combination of both were added daily to the culture medium (page 2744, col. 2, Material and methods, paragraph 2). Palm et al. teach PC-3-luc cells were intramuscularly injected into the right thighs of the mice and the growth of the tumors was analyzed by in vivo imaging. The development of lumbar lymph node metastases changed under the influence of both norepinephrine and propranolol. Five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control (identifying a subject in need of prostate cancer treatment and administering propranolol (propranolol)) (page 2746, col. 2, Tumor growth and metastasis development of Pc-3-luc cells in BALB/c nude mice, paragraph 1). Palm et al. teach the promigratory effect of norepinephrine in vivo was inhibited by the well-characterized β-blocker propranolol, which has been in safe and effective clinical use for decades for the treatment of hypertension. Propranolol reduced the metastases formation to less than control levels (page 2748, col. 2, Discussion, paragraph 2).
Difference between the prior art and the claims 
(MPEP 2141.02)
Palm et al. do not specifically disclose administering a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus of claims 18 and 20 or cell proliferation is inhibited. It is for this reason Safer et al. is added as a secondary reference.
Safer et al. teach the methods and compositions are useful for treatment of a variety of hyperproliferative diseases. It will be appreciated, however, that cells of patients suffering from certain cancer cells such as prostate cancer cells may share many properties with each other (page 3, paragraph 51). Safer et al. teach the methods and compositions are used to treat or alleviate the symptoms of a patient suffering from any disease in which there is an imbalance between proliferation and differentiation. For example, any condition in which there is a failure in the normal controls which regulate the differentiative or proliferative fate of the cell may be treated. Such a disease will typically involve a cell or tissue type proliferating which normally does not or should not proliferate, or which fails to differentiate when the corresponding normal cell or tissue type is in a differentiated state. In a particular embodiment, the methods and compositions are suitable for treating, etc., a hyperproliferative disease. Neoplasms and cancer are also suitably treated, and other diseases and conditions are disclosed (pages 3-4, paragraph 52). Safer et al. teach the methods and compositions may be used for inhibiting the proliferation and optionally reversing the transformed phenotype of hyperproliferative cancer (page 5, paragraph 71).
	Safer et al. teach Human prostate (HPV) cells were grown under standard conditions. When the cultures reached 40% confluence, the cells were fed basal medium alone for 24 hours and then incubated overnight in medium containing a test substance or sham. Experiments were performed in quadruplicate and averaged. Results reported represent a minimum of three separate quadruplicate experiments (page 10, paragraph 134). Safer et al. teach as shown in FIG. 10, proliferation of prostate cells was inhibited 84 +/- 8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol (page 10, paragraph 150). Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment (Sheet 18 of 19).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to use the teachings of Palm et al. and administer a cell membrane 
electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus of claims 18 and 20, respectively. Propranolol (propranolol), is one of the specifically claimed cell membrane electrical potential-regulating agents and the prior art teaches it reduced the metastases formation to less than control levels from prostate cancer cells. As such, following the prior art teaching that if the same compound, propranolol, is administered to an animal, the skilled artisan would expect a result that necessarily flows with the intended purpose and properties, i.e., modulation of β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.	It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to use the teachings of Palm et al. and Safer et al. and know that the cell membrane electrical potential-regulating agent would inhibit cell proliferation. Palm et al. teach for the investigation of proliferation, aliquots of PC-3-luc cells were cultured. Palm et al. teach PC-3-luc cells were intramuscularly injected into the right thighs of the mice and the growth of the tumors was analyzed by in vivo imaging. Five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control. One of ordinary skill in the art would have found it obvious that propranolol, which inhibits metastasis of the PC-3-luc cells would also inhibit cell proliferation, as compounds are inseparable from their properties. This is further evidenced by the teachings of Safer et al. Safer et al. teach, as shown in FIG. 10, proliferation of prostate cells was inhibited 84 +/- 8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol. Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment, especially at a high concentration. Therefore, it would have been obvious to one of ordinary skill in the art that propranolol inhibits cell inhibition, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.
Response to Arguments
	Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are the same as the arguments presented by Declarant in the 132 Declaration filed March 16, 2021. The response to the arguments will be addressed in the “Response to the Declaration”. 

Claims 18-20, 27 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Grytli Publication (2014, European Urology, Grytli et al.)
in view of Safer et al. (US 2009/0082451).


Applicant’s invention
Applicant claims a method of treating cancer of the colon or prostate, the method comprising identifying a subject in need of colon or prostate cancer treatment and administering, to a subject in need of such treatment, a therapeutically effective amount of a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated, cell proliferation is inhibited and cancer of the colon or prostate is treated, wherein the cell membrane electrical potential-regulating agent comprises a compound selected from the group consisting of: Aminodarone, Tetraethyl ammonium, CdCl2, Minoxidil, Propranolol, Tolbutamide, Fluroseminde, Dofetilide and Amlodipine.  


Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Grytli et al. teach the association between β-blockers and PCa-specific mortality in a cohort of 356 prostate cancer patients with high-risk or metastatic disease, and to address potential confounding from the use of statins or acetylsalicylic acid (ASA) (page 635, Abstract, Objective). Grytli et al. teach clinical information from all men reported to the Cancer Registry of Norway with a PCa diagnosis between 2004 and 2009 was coupled with information on filled prescriptions between 2004 and 2011 from the Norwegian Prescription Database. Exclusion criteria included initiation of β-blocker, ASA or statin use after diagnosis (page 635, Abstract, Design, setting and participants). Grytli et al. teach patients were considered users of β-blockers if they had filled at least one prescription of the respective drug before diagnosis and repeated prescription filling at least once after diagnosis (treating a subject who is already being treated with a beta blocker). Grytli et al. teach the median follow-up was 39 mo. β-blocker use was associated with reduced PCa mortality. The observed reduction in PCa mortality was independent of the use of statins or ASA (page 635, Abstract, Results and limitations). Grytli et al. conclude β-blocker use was associated with reduced PCa-specific mortality in patients with high risk or metastatic disease at the time of diagnosis (page 635, Abstract, Conclusions). Grytli et al. teach that to look for subtype specific effects, we analyzed the effects of β1-selective blockers separately (atenolol). Use of β1-selective blockers was independently associated with PCa-specific survival (page 637, col. 2, paragraph 1). 
Difference between the prior art and the claims 
(MPEP 2141.02)
Grytli et al. do not specifically disclose the β-blocker is propranolol, administering a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus of claims 18 and 20, or that cell proliferation is inhibited. It is for this reason Safer et al. is added as a secondary reference.
The teachings of Safer et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to combine the teachings of Grytli et al. and Safer et al. and use propranolol as the β-blocker. Grytli et al. teach that β-blocker use was associated with reduced PCa-specific mortality in patients with high risk or metastatic disease at the time of diagnosis. One of ordinary skill in the art would have been motivated to use propranolol as the β-blocker because propranolol is known to inhibit the proliferation of prostate cells. As such, it would have been obvious to one of ordinary skill in the art to substitute a β-blocker that is known to inhibit the proliferation of prostate cells with any of the β-blockers that were used by the patients in the study, with a reasonable expectation of success. Likewise, Safer et al. teach as shown in FIG. 10, proliferation of prostate cells was inhibited 84.+-.8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol. Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment, especially at a high concentration. Therefore, it would have been obvious to one of ordinary skill in the art that propranolol inhibits cell inhibition, without evidence to the contrary.
Regarding the claim limitations, of the electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus of claims 18 and 20, respectively. Propranolol (propranolol), is one of the specifically claimed cell membrane electrical potential-regulating agents and the prior art teaches it reduced the metastases formation to less than control levels from prostate cancer cells. As such, following the prior art teaching that if the same compound, propranolol, is administered to an animal, the skilled artisan would expect a result that necessarily flows with the intended purpose and properties, i.e., modulation of β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.	Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.
Response to Arguments
	Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are the same as the arguments presented by Declarant in the 132 Declaration filed March 16, 2021. The response to the arguments will be addressed in the “Response to the Declaration”. 
Response to Declaration
The declaration under 37 CFR 1.132 filed March 16, 2021, is insufficient to overcome the rejection set forth in the Office action because: the data is not commensurate in scope with the claimed invention. Declarant’s data indicates in Fig. 2 that there was an increased survival of mice that were injected with PC3 cells that were treated with propranolol, as compared to mice treated with MPRC T2 or vehicle only. However, Declarant claims are directed to a method of treating cancer of the colon or prostate, the method comprising identifying a subject in need of colon or prostate cancer treatment and administering, to a subject in need of such treatment, a therapeutically effective amount of a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated, cell proliferation is inhibited and cancer of the colon or prostate is treated, wherein the cell membrane electrical potential-regulating agent comprises a compound selected from the group consisting of: Aminodarone, Tetraethyl ammonium, CdCl2, Minoxidil, Propranolol, Tolbutamide, Fluroseminde, Dofetilide and Amlodipine.  Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. The data provides testing for only one “cell membrane electrical potential-regulating agent”, propranolol. Based on the data presented it cannot be determined if all of the other “cell membrane electrical potential-regulating agents”, currently claimed, will provide the same purported results. It also cannot be determined based on the data the concentration of the propranolol that was administered to provide the result. Therefore, it cannot be determined if any amount of propranolol administered will provide the same purported results. Likewise, it cannot be determined if any concentration of any of the other  “cell membrane electrical potential-regulating agents”, currently claimed, will provide the same purported results. 
The data presented is also only directed to the treatment of prostate cancer cells, not colon cancer cells, as claimed. It cannot be determined based on the data provided if the same result would be demonstrated if propranolol was used to treat colon cancer cells. Likewise, there is no data demonstrating the effects of any of the other “cell membrane electrical potential-regulating agents” in treating colon cancer cells.
Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.
	Declarant argues that a skilled person following the results of Palm would not consider propranolol as capable of inhibiting cell proliferation, because Palm explicitly states that propranolol does not inhibit tumor growth, which is a different cellular process to that resulting in tumor metastasis. Applicant also argues that the secondary reference Safer et al. do not teach treatment of prostate cancer cells and that Safer et al. is directed to thyroid hormone therapy for topical application. In response to Declarant’s argument that Palm explicitly states that propranolol does not inhibit tumor growth, which is a different cellular process that results in tumor metastasis, the examiner acknowledges that Palm teaches that the growth of the primary tumor of PC-2-luc cells in the thighs of the mice was not influenced by propranolol. However, it does teach that the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control. Based on the teachings of the secondary reference, Safer et al., one of ordinary skill in the art would have found it obvious that propranolol, which inhibits metastasis of the PC-3-luc cells would also inhibit cell proliferation, as compounds are inseparable from their properties. This is further evidenced by the teachings of Safer et al. which teach, as shown in FIG. 10, proliferation of prostate cells was inhibited 84 +/- 8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol. Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment, especially at a high concentration. Therefore, it would have been obvious to one of ordinary skill in the art that propranolol inhibits cell inhibition, without evidence to the contrary. Applicant claims are directed to cell proliferation inhibition and treatment of cancer of the colon or prostate, not that primary tumors are treated. Safer et al. clearly teach that propranolol inhibits proliferation of prostate cells. 
	Regarding Applicant’s argument directed to Safer et al., while Safer et al. does teach that compositions are used for inhibiting the proliferation and reversing the transformed phenotype of hyperproliferative cancer (page 5, paragraph 71), Safer et al. also teach that the methods and compositions may be used to treat or alleviate the symptoms of a patient suffering from any disease in which there is an imbalance between proliferation and differentiation. Safer et al. also teach that it is appreciated that cells of patients suffering from skin hyperproliferative diseases, as well as, certain cancer cells such has prostate cancer cells share many properties with each other. Safer et al. also teach the compositions are suitable for topical and systemic administration, including oral and parenteral administration. Based on these teachings one of ordinary skill in the art would recognize and find it obvious that Safer et al. teach that the composition, including propranolol, that was used to inhibit the proliferation of human prostate cells, would also inhibit the proliferation of prostate cancer cells. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
	Declarant argues that Grytli is alleged to disclose atenolol treatment of prostate cancer and that atenolol is a β1-receptor selective β-blocker, whereas, propranolol is a non-selective β-blocker. Declarant argues that it was only by identifying a novel mechanism of action, that Declarant was able to identify the membrane potential regulating agents that can act specifically to inhibit Wnt signaling to moderate intracellular calcium release and inhibit cell proliferation to prevent tumor growth and treat colon or prostate cancer. In response to Declarant’s argument, Grytli et al. teach that β-blocker use was associated with reduced PCa-specific mortality in patients with high risk or metastatic disease at the time of diagnosis. One of ordinary skill in the art would have been motivated to use propranolol as the β-blocker because propranolol is known to inhibit the proliferation of prostate cells. As such, it would have been obvious to one of ordinary skill in the art to substitute a β-blocker that is known to inhibit the proliferation of prostate cells with any of the β-blockers that were used by the patients in the study, with a reasonable expectation of success. In addition by Declarant’s own admission, atenolol and propranolol are functionally equivalent cell membrane electrical potential-regulating agents. Atenolol was one of the cell membrane electrical potential-regulating agents that was originally claimed and cited in the original specification. The atenolol species was cancelled in the claim set submitted 9/29/2020. As such, it would have been obvious to one of ordinary skill in the art to substitute a β-blocker that is known to inhibit the proliferation of prostate cells with any of the β-blockers that were used by the patients in the study, with a reasonable expectation of success.
	Regarding Declarant’s assertion of identifying the membrane potential regulating agents that can act specifically to inhibit Wnt signaling to moderate intracellular calcium release and inhibit cell proliferation to prevent tumor growth, the cell membrane electrical potential-regulating agents, currently claimed, specifically propranolol, are known β-blockers. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). 
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699